Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS AGREEMENT is entered into as of June 29, 2007 (“Closing Date”) but
effective as of the Closing Effective Date (defined below), by and among Call
Command, Inc., a Delaware corporation (“Buyer”), Autobytel Inc., a Delaware
corporation (“Seller”), and Retention Performance Marketing, Inc., a Delaware
corporation (the “Company”).

RECITALS:

A. Seller is the owner of 100 issued and outstanding shares of Common Stock,
$0.001 par value (the “Stock”) of the Company; and

B. Buyer desires to purchase all of such Stock from Seller, and Seller desires
to sell such Stock to Buyer in accordance with the terms and conditions set
forth below.

NOW, THEREFORE, in consideration of the covenants, warranties and mutual
agreements herein set forth and in reliance upon the representations and
warranties contained herein, the parties do hereby agree as follows:

1. Purchase and Sale of the Stock.

1.1 Price of Stock. Seller shall sell and Buyer shall purchase, all of the Stock
for a total purchase price of Seven Million Dollars ($7,000,000), as adjusted
for the Closing Working Capital as set forth in Section 1.3 (the “Purchase
Price”).

1.2 Closing. The closing of the transactions contemplated by this Agreement (the
“Closing”) shall occur at the offices of Keating, Muething & Klekamp, PLL 9:00
am EST on the Closing Date, provided that the effective time and date of the
Closing shall be the close of business on June 30, 2007 (the “Closing Effective
Date”).

1.3 Working Capital Adjustment to Purchase Price.

(a) The Purchase Price shall be increased or decreased, as the case may be,
dollar for dollar to the extent that Working Capital of the Company as of the
Closing Effective Date (“Closing Working Capital”) is greater than or less than
zero. The term “Working Capital” shall mean current assets less current
liabilities as determined in accordance with the methodology and procedures set
forth on Exhibit A attached hereto and incorporated herein by reference
(“Working Capital Calculation Schedule”).

(b) Based on the Most Recent Balance Sheet (as defined below), for purposes of
payments delivered at the Closing, the parties have estimated the Closing
Working Capital to be Six Hundred Sixty Thousand Eight Hundred Forty Dollars
($660,840) (“Estimated Closing Working Capital”), resulting in an adjusted
Purchase Price payable at Closing of Seven Million Six Hundred Sixty Thousand
Eight Hundred Forty Dollars ($7,660,840) (“Adjusted Purchase Price”). Buyer is
hereby electing to perform a Working Capital Examination in accordance with
Section 1.3(c), and therefore the amount of the definitive Closing Working
Capital will be determined in accordance with Section 1.3(c). The parties
acknowledge that the methodology and inclusions and exclusions used with respect
to computing the amount of



--------------------------------------------------------------------------------

Estimated Closing Working Capital is not determinative of the computation of
Closing Working Capital; it being agreed that the terms of Exhibit A shall apply
in determining Closing Working Capital.

(c) Buyer shall conduct an examination of the Company’s books and records for
the purpose of determining the definitive Closing Working Capital (“Working
Capital Examination”). The Working Capital Examination shall be completed no
later than sixty (60) days after the Closing Effective Date. The determination
of the Closing Working Capital shall be made using the methodologies and
procedures set forth in the Working Capital Calculations Schedule. At Buyer’s
discretion and expense, the Working Capital Examination may include an audit
performed by a third party accounting firm selected by Buyer and, in such case,
Seller shall provide reasonable cooperation to such auditors in connection with
the Working Capital Examination. As soon as practicable after the completion of
the Working Capital Examination, but in no event later than five (5) business
days after completion of the Working Capital Examination, Buyer shall provide to
Seller the results of the Working Capital Examination, including Buyer’s
proposed Closing Working Capital, together with all supporting materials and
data (the “Examination Notice”). If Seller does not accept Buyer’s proposed
Closing Working Capital (“Examined Working Capital”), (i) Seller shall deliver
written notice (the “Seller Notice”) thereof to Buyer no later than fifteen
(15) days after the date of the Examination Notice, (ii) upon reasonable written
notice, Buyer and the Company shall afford Seller and its accountants, counsel,
and other representatives reasonable access during normal business hours to the
Company’s books and records for the sole purposes of allowing them to review the
Examined Working Capital, and (iii) Buyer and Seller shall cooperate in good
faith to resolve any disagreements among them within fifteen (15) days after the
delivery of the Seller Notice to Buyer. For purposes of this Section 1.3(c), if
the Seller Notice is not timely delivered within such fifteen (15) day period,
other than by reason of Buyer’s failure to provide reasonable access to the
Company’s books and records, then the amount of the Examined Working Capital
shall be deemed the definitive Closing Working Capital. Notwithstanding any
provision of this Agreement, if Buyer and Seller cannot resolve their
differences within fifteen (15) days after the date of the Seller Notice, then
the parties have selected Deloitte & Touche to resolve the matter as promptly as
possible, but in no event later than thirty (30) days after commencement of such
accounting firm’s engagement, and the conclusion of such accounting firm shall
be final and binding on the parties. The fees and expenses of such accounting
firm shall be shared equally between Buyer and Seller.

(d) If the definitive Closing Working Capital, as determined pursuant to
Section 1.3(c), (i) is lower than the Estimated Working Capital, then within
three (3) business days of the determination of the definitive Closing Working
Capital Buyer and Seller shall jointly instruct the Escrow Agent in writing to
distribute the difference between the Estimated Working Capital and the
definitive Closing Working Capital to Buyer from the Escrow (as defined in
Section 1.5 below) (together with the interest that has been earned on such
difference from the Escrow Account from the Closing Effective Date to the
payment date); or (ii) is higher than the Estimated Working Capital, then such
difference shall be paid by Buyer to Seller within three (3) business days of
the date the definitive Closing Working Capital is determined, such payment to
be made by wire transfer of immediately available funds (together with interest
on such difference based on the Escrow interest rate as if such amount had been
deposited into the Escrow as of the Closing Effective Date). The Seller
Threshold described in Section 5.2(c) shall not apply to any amount that may be
due by Seller to Buyer under this Section.

 

2



--------------------------------------------------------------------------------

1.4 Manner of Payment/Delivery of Shares. Simultaneous with the execution of
this Agreement, Seller shall deliver to Buyer its certificate for the Stock,
duly endorsed for transfer with signatures guaranteed or accompanied by duly
executed stock transfer powers. Simultaneous with the execution of this
Agreement, Buyer shall pay the Purchase Price by wire transfer of immediately
available funds as follows:

(a) Adjusted Purchase Price (as defined in Section 1.3(b)) less the Escrow
Amount to Seller;

(b) Five Hundred Thousand Dollars ($500,000.00) (the “Escrow Amount”) to LaSalle
Bank National Association (“Escrow Agent”) at the Closing to be held in escrow
(the “Escrow”) and distributed in accordance with the terms and conditions of
Section 1.5 below and the Escrow Agreement in the form attached hereto as
Exhibit B and incorporated herein (“Escrow Agreement”). The Escrow Agent’s fees
shall be shared equally by Buyer and Seller.

1.5 Escrow. Pursuant to the Escrow Agreement, the Escrow Agent shall pay to the
Buyer from the Escrow Amount (i) any amount to be paid to Buyer pursuant to
Section 1.3 arising from the determination of the definitive Closing Working
Capital; and (ii) the amount of any indemnification obligation due and payable
by Seller pursuant to this Agreement. The parties hereby covenant to direct the
Escrow Agent to distribute the Escrow Amount under the Escrow Agreement as
follows:

(i) An amount equal to the amount, if any, determined to be due to Buyer upon
determination of the definitive Closing Working Capital pursuant to Section 1.3
(plus interest earned on said funds from the Escrow), shall be distributed to
Buyer within three (3) business days subsequent to the date that the definitive
Closing Working Capital is determined pursuant to Section 1.3;

(ii) An amount equal to one-half (1/2) of the Escrow Amount less the amount, if
any, determined to be due to Buyer upon determination of the definitive Closing
Working Capital pursuant to Section 1.3 (plus interest earned on said funds from
the Escrow), shall be distributed to Seller within three (3) business days
subsequent to the date that the definitive Closing Working Capital is determined
pursuant to Section 1.3;

(iii) An amount necessary to satisfy Seller’s indemnification claims under this
Agreement, if any, shall be distributed to Buyer as said claims are finally
resolved and are due and payable by Seller according to the indemnification
terms of this Agreement;

(iv) All remaining funds in the Escrow on December 24, 2007 (plus interest
earned on said funds from the Escrow), less the amount of pending
indemnification claims made by Buyer against said funds on or before
December 24, 2007 in accordance with the provisions of this Agreement, shall be
distributed to Seller within three (3) business days subsequent to December 24,
2007; and

 

3



--------------------------------------------------------------------------------

(v) Any funds remaining in the Escrow resulting from any pending indemnification
claims made by Buyer on or prior to December 24, 2007 shall be distributed to
the party entitled to such funds (plus interest earned on said funds from the
Escrow) upon final resolution of the applicable indemnification claim within
three (3) business days of the final resolution of the claim in accordance with
this Agreement.

2. Representations and Warranties of Seller. Except as set forth on Exhibit C
attached hereto which is incorporated herein by reference (“Disclosure
Schedule”), Seller hereby represents and warrants to Buyer as follows as of the
Closing Effective Date:

2.1 Ownership of Stock. Seller is the record and beneficial owner of the Stock.
The Stock comprises 100% of the outstanding shares of all classes of capital
stock of the Company. There are no subscriptions, options, warrants or other
rights of any kind outstanding which require or will in the future require the
issuance of any capital stock of the Company or any securities convertible into
any shares of any class of capital stock of the Company. Subject to Seller’s
receipt of the payment of the Purchase Price in accordance with this Agreement,
Seller’s delivery at the Closing of the certificate representing the Stock
properly endorsed for transfer to Buyer will transfer to Buyer valid marketable
title to the Stock free and clear of all liens, encumbrances, pledges, charges,
assessments, voting rights or proxies, rights of first refusal, options,
commitments, agreements, suits, judgments or claims of any nature whatsoever,
except for any restrictions on resale or transfer imposed by applicable federal
and state securities laws. The authorized capital stock of the Company consists
of solely 1,000 shares of Company Common Stock, $.001 par value.

2.2 Corporate.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b) The Company does not own, directly or indirectly, nor is it committed, by
subscription or otherwise, to make any capital contribution or other equity or
debt investment in, any other corporation, partnership, association, joint
venture or other enterprise.

(c) The Company has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its business as now being conducted.

2.3 Legal Authority and Due Execution.

(a) Each of the Company’s Board of Directors and sole shareholder has approved
the transactions contemplated by this Agreement and has authorized the execution
and delivery of this Agreement to Buyer. Seller and the Company each has the
requisite corporate power and authority to enter into this Agreement and to
perform its obligations contemplated in this Agreement.

(b) Neither the execution and delivery of this Agreement nor the consummation of
the transactions herein contemplated nor the compliance with the terms and
provisions hereof conflict with, or result in or constitute a default under or
breach or violation of or grounds for termination of, any agreement or
instrument or any license, permit or other

 

4



--------------------------------------------------------------------------------

governmental authorization to which Seller or the Company is a party or by which
Seller or the Company is bound, or result in the violation by Seller or the
Company of any law, statute, rule, regulation, judgment, writ, injunction,
decree or order to which Seller or the Company or any assets of Seller or the
Company are subject, excluding from any of the foregoing, any such breach,
default, violation, conflict or termination which would not have a Material
Adverse Effect. No consent, approval, waiver, registration, notice or filing
with or of any third party is required to be obtained or made by Seller or
Company in connection with the valid execution, delivery and performance by the
Company or the Seller of this Agreement or the consummation of the transaction
contemplated by this Agreement by Seller or Company excluding where the failure
to obtain or make any of the foregoing would not have a Material Adverse Effect.

(c) This Agreement constitutes the valid and legally binding obligation of
Seller and the Company enforceable in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization and similar laws now or hereafter in effect, affecting creditors’
rights generally and general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

2.4 Financial Statements.

(a) The Closing Lists Schedule contains the following unaudited pro forma
financial statements of the Company:

(i) Unaudited pro forma Balance Sheet of the Company as of December 31, 2006;
and an unaudited pro forma statement of operations for the twelve (12) month
period ended December 31, 2006; and

(ii) Unaudited pro forma Balance Sheet of the Company as of April 30, 2007 (the
“Most Recent Balance Sheet”) and an unaudited pro forma statement of operations
for the four (4) months ended April 30, 2007 (“Most Recent Statement of
Operations”).

The foregoing unaudited pro forma financial statements are referred to
collectively as the “Financial Statements”).

(b) Seller has not maintained separate financial statements for the Company. The
Financial Statements (i) were prepared to reflect the assumed transfer of
certain assets, liabilities and obligations related to the Company’s business
from the Seller to the Company as of the dates of the foregoing balance sheets
and for the periods indicated; and (ii) are complete and correct and have been
prepared in accordance with the books and records of the Company or relevant
books and records of the Seller (as they relate to the Company) and present
fairly the pro forma financial condition of the Company and the pro forma
results of its operations for the periods indicated (subject to normal year-end
adjustments and intercompany eliminations with respect to the December 31, 2006
financial statements and subject to intercompany eliminations with respect to
the April 30, 2007 financial statements); except that, the Financial Statements
exclude expenses for depreciation, software amortization, corporate allocations,
special employee retention and performance bonuses being retained by Seller and
stock compensation. The Financial Statements shall include accruals in
accordance with

 

5



--------------------------------------------------------------------------------

generally accepted accounting principles; except that, the Financial Statements
exclude expenses for depreciation, software amortization, corporate allocations,
special employee retention and performance bonuses being retained by Seller and
stock compensation. The fact that the Financial Statements are presented as “pro
forma” Financial Statements shall not lessen any representation or warranty
provided by the Seller in this Agreement, and no inference shall otherwise be
made that the Financial Statements include estimates similar to a typical pro
forma financial statement. The Company has no known liabilities of any nature,
whether accrued, absolute, contingent or otherwise (including without
limitation, liabilities as guarantor or otherwise with respect to obligations of
others, liabilities for taxes due or then accrued or to become due, or
contingent or potential liabilities relating to activities of the Company or the
conduct of its business (including as operated through Seller) prior to the
Closing Date regardless of whether claims in respect thereof had been asserted
as of such date), except (i) liabilities included on or adequately reserved
against on the Most Recent Balance Sheet; (ii) liabilities which will be
included in the computation of the Closing Working Capital; (iii) liabilities
incurred in the ordinary course of business since the date of the Most Recent
Balance Sheet and consistent with Seller’s (as related to the Company) or the
Company’s past practice which, individually do not exceed $5,000 or which are in
excess of $10,000 in the aggregate; and (iv) liabilities that would not be
required to be included in the Financial Statements or the Closing Working
Capital under generally accepted accounting principles.

(c) The books of account of the Company and the relevant books of account of the
Seller (as they relate to the Company) have been kept accurately in the ordinary
course of business, the transactions entered therein represent bona fide
transactions and such books fairly reflect the Company’s income, expenses,
assets and liabilities and the Seller’s income, expenses, assets and liabilities
(as they relate to the Company).

(d) All accounts receivable reflected on the Financial Statements and all other
accounts receivable of the Company, including those arising subsequent to the
Most Recent Balance Sheet: (i) have arisen from bona fide transactions in the
ordinary course of business of the Company; and (ii) represent valid and binding
obligations due to the Company, enforceable in accordance with their terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization and similar laws now or hereafter in effect affecting creditors’
rights generally and general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

(e) The Company has not received any receipts from operation of its business
which have not been earned under generally accepted accounting principles as of
the Closing Date, except for those reported as deferred revenue and included in
the computation of the Closing Working Capital.

2.5 Real Property.

(a) The Company does not own or lease any real property. The Company’s principal
office is located at 18952 MacArthur Blvd., Suite 200, Irvine, California. The
physical office space in which the Company’s principal office is located
(“Company Office Space”) consists of a non-segregated portion of office space
leased by Seller (“Seller Leased Office Space”). No separate written lease or
other document for the Company Office Space exists between the Company and
Seller or between the Company and the landlord of the Seller Leased Office
Space.

 

6



--------------------------------------------------------------------------------

(b) The Company Office Space comprises all of the office space used in the
business of the Company; and the Company is not a party to any agreement or
option to purchase any real property or interest therein.

(c) The lease pursuant to which the Seller leases the Seller Leased Office Space
has a remaining term that runs at least through the date that is six months
after the Closing Effective Date.

(d) To Seller’s Knowledge, all utility services or systems for the Company
Office Space have been installed and are operational and sufficient for the
operation of the business of the Company as currently conducted thereon.

(e) The Company’s use of the Company Office Space in compliance with the
Transition Services and Arrangements Agreement will not constitute a default
under the lease of the Seller Leased Office Space which would result in the
Company not being permitted to use the Company Office Space pursuant to the
terms of the Transition Services and Arrangements Agreement.

2.6 Tangible Personal Property. Section 2.6 of the Closing Lists Schedule
contains a complete and accurate listing of all fixed assets, including without
limitation, office equipment, computers, software and other tangible and
intangible personal property owned by the Company as of the Closing Date. To the
Seller’s Knowledge, such tangible assets are in good operating condition and
repair (subject to normal wear and tear consistent with the age of the
properties or assets). The Company has good title to all its tangible personal
properties and assets, free and clear of any and all liens and encumbrances of
any nature whatsoever, excluding (i) the liabilities reflected in the Most
Recent Balance Sheet; (ii) liens for taxes not yet due and payable which will
either be included in Closing Working Capital or are otherwise the sole
responsibility of Seller in this Agreement; and (iii) mechanic’s, materialmen’s
and other liens that have arisen in the ordinary course of business which are
not yet due and payable but which will either be included in Closing Working
Capital or are otherwise the sole responsibility of Seller in this Agreement.
The Company does not license or lease any tangible personal properties or
assets.

2.7 Intellectual Property. The Company owns or possesses legal rights by license
or otherwise to all Company Intellectual Property (as defined below) which are
sufficient for the conduct of the business of the Company as currently operated
without, to Seller’s Knowledge, any conflict with, or infringement of, the
rights of others. No product or service licensed, marketed or sold by the
Company violates any license or infringes any rights of any other party,
excluding any of the foregoing that would not have a Material Adverse Effect.
Other than (i) commercially available software products under standard end-user
license agreements and (ii) licenses granted in the ordinary course of business
under customer agreements, there are no outstanding options, licenses,
agreements, claims, encumbrances or shared ownership interests of any kind
relating to the Company Intellectual Property, nor is the Company bound by or a
party to any options, licenses or agreements of any kind with respect to the
patents,

 

7



--------------------------------------------------------------------------------

trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, proprietary rights and processes of any third party relating to the
Company Intellectual Property. The Company has not received any communications
alleging that the Company has violated or, by conducting its business, is in
violation of any of the patents, trademarks, service marks, tradenames,
copyrights, trade secrets, mask works or other proprietary rights or processes
of any third party. Either Seller or Company has obtained and possesses valid
licenses to use all of the software programs present on the computers and other
software-enabled electronic devices that it owns or leases or that it has
otherwise provided to its employees for their use in connection with the
Company’s business. The Company does not use in the Company’s business as
currently conducted any inventions of any of the Company’s current employees or
consultants developed prior to their employment or engagement by the Company
which have not been assigned to the Company or where the failure to obtain such
assignment would not have a Material Adverse Effect. Each current employee and
consultant has assigned to the Company all intellectual property rights such
employee or consultant owns and has developed in the course of their work for
the Company and that are related to the Company’s business as now conducted
where the failure to obtain such assignment would not have a Material Adverse
Effect. Section 2.7 of the Closing Lists Schedule lists all patents, patent
applications, trademarks, trademark applications, service marks, trade names,
copyrights, domain names, and mask works included in the Company Intellectual
Property and all agreements relating to the acquisition or licensing of the
foregoing by the Company, excluding customer agreements entered into in the
ordinary course of business of the Company as currently conducted. Except for
any defaults that would not have a Material Adverse Effect, such agreements are
not in default and represent valid and binding rights and obligations of the
Company and are enforceable by the Company in accordance with their respective
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization and similar laws now or hereafter in effect, affecting creditors’
rights generally and general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

2.8 Contracts.

(a) Section 2.8(a) of the Closing Lists Schedule contains a listing of all
agreements, understandings, instruments, or contracts to which the Company is a
party and that are material to the business of the Company as currently
conducted, excluding customer or client contracts.

(b) Section 2.8(b) of the Closing Lists Schedule sets forth a complete and
accurate list of all of contracts, arrangements, undertakings and other
agreements between the Company and its material customers or clients (“Material
Customers”). For this purpose, except as required otherwise by Section 2.8(c), a
Material Customer is a customer with whom the Company earned revenues during
2006 or has a contract to earn revenues subsequent to 2006 in any calendar year
of at least equal to Fifteen Thousand Dollars ($15,000).

(c) For purposes of Section 2.8(a), the phrase “material to the business of the
Company as currently conducted” shall mean any agreements, understandings,
instruments, or contracts to which the Company is a party or by which it is
bound (excluding customer contracts and contracts relating to the Company’s
Intellectual Property) that involve (i) payment obligations of the Company in
excess of $5,000 in any calendar year, (ii) contracts or

 

8



--------------------------------------------------------------------------------

commitments whether or not made in the ordinary course of business for the
future purchase of materials, supplies, equipment or services in excess of Five
Thousand Dollars ($5,000.00); (iii) contracts or commitments for the performance
of services for the Company which is not terminable without cost or liability to
the Company upon notice of 30 days or less and which involves more than Five
Thousand Dollars ($5,000.00); (iv) mortgages, pledges, deeds of trust, loans or
credit agreements, contracts for borrowed money, guaranties, promissory notes or
similar instruments; (v) the grant of rights to manufacture, produce, assemble,
license, market, or sell its products or services to any third party that limit
the Company’s right to develop, manufacture, assemble, distribute, market or
sell its products or services, or (vi) most favored nations clauses or similar
provisions in favor of the other party thereto.

(d) Each of the contracts listed in Section 2.8 of the Closing Lists Schedule is
in full force and effect except where failure to be in full force and effect
would not have a Material Adverse Effect and (i) Company is not in material
breach or default thereunder; and (ii) there is no event or condition which with
notice or the passage of time or both would constitute such a material breach or
default by Company. The Company is current on all of its obligations under each
such contract. The Company has in all material respects performed all
obligations required to be performed by it to date under each such contract.

2.9 INTENTIONALLY LEFT BLANK.

2.10 Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or, to the Seller’s Knowledge,
threatened (i) against the Company or, to the Seller’s knowledge, any director
or employee of the Company in their capacity as such; or (ii) that questions the
validity of the transaction contemplated by this Agreement or any agreement
contemplated by this Agreement to be entered into by the parties at the Closing
(“Transaction Agreements”) or the right of the Company or the Seller to enter
into the Transaction Agreements or to consummate the transactions contemplated
by the Transaction Agreements. There is no action, suit, proceeding or
investigation by the Company pending or which the Company intends to initiate,
including without limitation, actions, suits, proceedings or investigations
pending or threatened in writing by the Company and involving the prior
employment of any of the Company’s employees and relating to their employment by
the Company, their services provided to the Company, any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.

2.11 Changes. Since the date of the Most Recent Balance Sheet, there has not
been:

(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Most Recent Balance Sheet or
the Most Recent Statement of Operations, except changes in the ordinary course
of business that have not caused, in the aggregate, a Material Adverse Effect;

(b) any damage, destruction or loss of tangible personal property of the
Company, whether or not covered by insurance, that would have a Material Adverse
Effect;

 

9



--------------------------------------------------------------------------------

(c) any waiver or compromise by the Company of a material right of the Company
or of a material debt owed to it;

(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which has not had a Material Adverse Effect;

(e) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;

(f) any material change in any compensation arrangement or related agreement to
which the Company is bound (or which indirectly through Seller or otherwise
would increase the obligation(s) of the Company) with any employee, officer,
director or stockholder in their capacity as such;

(g) any resignation or termination of employment of any Key Employee of the
Company;

(h) incurrence by the Company of any indebtedness for borrowed money which
remains outstanding or any mortgage, pledge, granting of a security interest in
or lien created by the Company with respect to any of its material properties or
assets, except for Permitted Encumbrances;

(i) any loans or guarantees made by the Company to or for the benefit of any
third party other than advances to employees for travel and other
Company-related expenses made in the ordinary course of business;

(j) any declaration, setting aside or payment or other dividend or distribution
in respect of any of the Company’s capital stock, or any direct or indirect
redemption, purchase, or other acquisition of any of such stock by the Company,
excluding any transfers of cash to the Seller in the ordinary course of
business;

(k) any sale, assignment or transfer of any Company Intellectual Property that
could reasonably be expected to result in a Material Adverse Effect;

(l) any sale, assignment or transfer of any of the Company’s material assets or
rights, other than the sale of its products and services in the ordinary course
of business;

(m) any loss of, or material order cancellation by, any Material Customer of the
Company nor, to the Seller’s Knowledge, has the Company received any notice of
any facts that would cause or give grounds for any Material Customer to
terminate or materially reduce its purchase of services or products from the
Company;

(n) any incurrence by the Company of any liabilities outside of the ordinary
course of business, excluding this Agreement and any documents contemplated by
this Agreement, including without limitation the Transition Services and
Arrangements Agreement and the Contribution Agreement;

 

10



--------------------------------------------------------------------------------

(o) incurrence by the Company of any liabilities which are individually in
excess of $25,000 in the aggregate in the ordinary course of business;

(p) to the Seller’s Knowledge, any other event or condition of any character,
other than events affecting the economy or the Company’s industry generally,
that would reasonably be expected to result in a Material Adverse Effect on the
Company or its business; or

(q) any arrangement or commitment by the Company to do any of the things
described in this Section 2.11.

For the purposes of the dollar amounts set forth in this Section 2.11, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has reason to believe are affiliated with each other)
shall be aggregated for the purpose of meeting the individual minimum dollar
amounts of such subsection.

2.12 Insurance. All policies of liability, workers’ compensation, fire,
malpractice and professional liability and other forms of insurance providing
insurance coverage to or for the Company and that would provide coverage to the
Company for any pre-Closing occurrences are listed in Section 2.12 of the
Closing Lists Schedule and (i) Seller has delivered to Buyer evidence of all
such contracts of insurance; (ii) the Company is a named insured under such
policies, (iii) all premiums required to be paid by the Company with respect to
the Company thereunder which were due on or before the Closing Effective Date
have been paid or will be included in the calculation of the Closing Working
Capital, (iv) all of such insurance policies have been issued on an “occurrence”
basis, (v) there has been no lapse in the insurance coverages listed in
Section 2.12 of the Closing Lists Schedule at any time during the past three
(3) years, (vi) there are not presently, and after the Closing Date there will
not be, any retrospective premiums due under any of such policies except for
premiums not yet due as of Closing (provided, however, that to the extent that
any such premiums relate to insurance coverage for periods prior to the Closing
Effective Date, they shall be the responsibility of Seller to the extent not
included in the computation of the Closing Working Capital), (vii) no notice of
cancellation or termination has been received with respect to any such policy;
and (viii) since the date of the Most Recent Balance Sheet, no claims have been
made on any of such policies with respect to the Company.

2.13 Taxes.

(a) All Federal, state, county and local and foreign income, excise, sales, use,
property, gross receipts and other tax returns and reports which are required to
have been filed by the Company or on its behalf prior to the Closing Date have
been filed when due (on their required filing date or allowed extension dates),
or will be filed when due (on their required filing date or allowed extension
dates), and all such returns or reports are true and correct in all material
respects with respect to the Company. All taxes, interest and penalties
reflected in such returns with respect to the Company have been paid. Except as
included on the Most Recent Balance Sheet or as included in the Closing Working
Capital, there are no accrued and unpaid federal, state, county, local or
foreign taxes of the Company for any period arising on

 

11



--------------------------------------------------------------------------------

or prior to the Closing Effective Date which are due or will become due
subsequent to the Closing Effective Date with respect to returns that have been
filed, whether or not assessed or disputed.

(b) Section 2.13 of the Closing Lists Schedule contains a listing of all
federal, state, local, and foreign income tax returns filed with respect to the
Company for all taxable periods commencing on or after January 1, 2004 and
indicates those tax returns that currently are the subject of audit or review.
Seller has delivered to the Buyer correct and complete copies of all such tax
returns, examination reports, and statements of deficiencies assessed against or
agreed to by Seller or the Company.

(c) The Company is not, and never has been, an S corporation within the meaning
of Section 1361(a) of the Internal Revenue Code of 1986, as amended (“Internal
Revenue Code”). The Company has withheld all required amounts from its
employees, agents, contractors, nonresidents, creditors, stockholders and third
parties and remitted such amounts to the proper taxing authorities, paid all
employer contributions and premiums, and filed all federal, state, local and
foreign returns and reports with respect to employee income tax withholding
which are required to have been filed by the Company or on its behalf prior to
the Closing Date have been filed when due (on their required filing date or
allowed extension dates), and social security and unemployment taxes and
premiums, all in material compliance with the withholding provisions of the
Internal Revenue Code, or any prior provision of the Internal Revenue Code and
other applicable laws.

(d) There are no claims or investigations by the Internal Revenue Service or any
other taxing authority pending or, to Seller’s Knowledge, threatened, against
the Company for any past due taxes, and to Seller’s Knowledge, the Company does
not expect any taxing authority to assess any additional taxes for any period
for which tax returns were filed. There has been no waiver granted or requested
of any applicable statute of limitations or extension of time for the assessment
of any tax of the Company for which the Company could be liable under any
provision of federal, state, local or foreign law. No closing agreement (as
defined in Section 7121 of the Internal Revenue Code) or a similar provision of
any state, local or foreign law has been entered into by or with respect to the
Company. No power of attorney that is currently in force has been granted to any
person with respect to any matter related to taxes that could affect the
Company.

(e) The Company does not have any item of income, gain, loss or deduction
reportable in a taxable period ending after the Closing Effective Date but
attributable to a transaction that occurred in a taxable period or portion
thereof ending on or before the Closing Effective Date. The Company is not a
party to and is not bound by, and the Company does not have any obligation under
any tax sharing, tax indemnity or similar agreement. The Company is not a party
to any agreement or arrangement which payment thereunder would result,
separately or in the aggregate, due to the consummation of the transaction
contemplated by this Agreement, in the payment of any “excess parachute
payments” within the meaning of Section 280(G) of the Internal Revenue Code or
an excise tax to the recipient of such payment pursuant to Section 4999 of the
Internal Revenue Code. All applicable sales, use and transfer taxes (including,
but not limited to any taxes imposed on stock transfers and taxes imposed upon
the transfer of real and personal property) and filing, recording, registration,
documentary and

 

12



--------------------------------------------------------------------------------

other similar taxes payable in connection with this Agreement, the transactions
contemplated by this Agreement and the documents giving effect to such
transactions will be the responsibility of, and will be paid by, the Seller.

2.14 Authorization, Adequate Rights and Compliance with Laws. The operation of
the business of Company as currently conducted does not violate any law or order
applicable to the Company or any of its assets and properties in any manner that
would have a Material Adverse Effect. There is no claim of a violation of any
such laws or orders by the Company pending, and to Seller’s Knowledge, there is
no claim of any such violation threatened. Such laws include without limitation,
federal and state laws governing the marketing of services or products or other
technologies by outbound or inbound telephone or e-mail or direct mail, the
Telephone Consumer Protection Act, the Telemarketing and Consumer Fraud and
Abuse Prevention Act, the Controlling the Assault of Non-Solicited Pornography
and Marketing Act, and other laws or regulations governing marketing, promotion
and/or sales of goods or services. To Seller’s Knowledge, since the date of the
Merger of IDriveonline, Inc. with and into the Company, there have been no
actions or proceedings against the Company by any governmental authority or
third party for violation or alleged violation of any such laws or regulations.
The Company has all Permits required by any law or any governmental or
regulatory authority for the conduct of the Company’s business as presently
conducted, except for those the absence of which would not, individually or in
the aggregate, have a Material Adverse Effect. Section 2.14 of the Closing Lists
Schedule includes a complete and accurate listing of all such Permits of the
Company or such Permits of the Seller (as they relate to the business of the
Company). Section 2.14 of the Closing Lists Schedule contains copies of all
Permits listed in Section 2.14 of the Closing Lists Schedule. Each of the
Permits listed in Section 2.14 of the Closing Lists Schedule is in full force
and effect and the Company is in compliance in all material respects with the
terms and requirements thereof, and no such Permit is subject to any conditions
or limitations other than those applicable to Permits of that kind generally.
There is not pending or, to the Seller’s Knowledge, threatened, any action,
investigation, complaint or other proceeding by or before any governmental or
regulatory authority to revoke, cancel, suspend, modify or refuse to renew, or
otherwise relating to, any of the Permits listed in Section 2.14 of the Closing
Lists Schedule. The Company has timely filed with the proper governmental
authorities all statements and reports required by all laws or orders to which
the Company and its assets, properties and business are subject, except where
noncompliance would not have a Material Adverse Effect.

2.15 Employees and Consultants.

(a) Section 2.15 of the Closing Lists Schedule sets forth, as of the Closing
Date, the number of full-time and part-time employees employed by the Company,
and the number of consultants and independent contractors engaged by the Company
as of the Closing Date. Each of the Key Employees are employees of the Company
and are not employed by Seller. Section 2.15(a) of the Closing Lists Schedule
contains a reasonably detailed description of the name and amount of
compensation, including salary, bonus (including without limitation any
retention bonus), severance obligations and deferred compensation of each
employee, consultant and agent engaged by the Company as of the Closing Date,
excluding any retention or other special bonuses being retained and paid by
Seller. Seller has made available to Buyer a copy of the contract, if any, with
such persons or entities. Seller has provided Buyer a detailed description, by
each employee and contractor of the Company of the computation of

 

13



--------------------------------------------------------------------------------

bonuses that will be paid by the Company to said employees on or after the
Closing Date based upon service accruing on or prior to the Closing Date. No
such bonuses to be paid by the Company have been promised to employees or
contractors of the Company unless included in the computation of the Closing
Working Capital.

(b) To the Seller’s Knowledge, none of the employees of the Company is obligated
under any contract or other agreement with any third party, or subject to any
judgment, decree or order of any court or administrative agency, that would
prevent or limit such employee from performing such employee’s current or
historical employment duties under the employee’s employment with the Company.

(c) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for the Company
prior to the Closing Date or amounts required to be reimbursed to such
employees, consultants, or independent contractors.

(d) To the Seller’s Knowledge, no Key Employee of the Company intends to
terminate employment with the Company, nor does the Company have a present
intention to terminate the employment of any Key Employee. No employee of the
Company is party to an employment or other agreement with the Company that
provides that the employment of such employee by the Company is other than
terminable at the will of the Company. Except as required by applicable statute
or regulation, the Company is not obligated under any agreement, plan, policy or
other arrangement to pay any severance to employees of the Company upon
termination of their employment by the Company. Except as required by law, upon
termination of the employment of any such employees, no severance or other
payments will become due from the Company. The Company has no policy, practice,
plan, or program of paying severance pay or any form of severance compensation
in connection with the termination of employment services.

(e) Each former employee of the Company whose employment was terminated by the
Company in connection with a reduction in force within the one-year period
preceding the Closing Date has entered into an agreement with the Company
providing for the full release of any claims against the Company to the extent
claims can be released by applicable law, rule, or regulation.

(f) The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any contract, commitment or arrangement
with any labor union relating to the Company’s employees. There is no strike or
other labor dispute involving the Company pending, or to the Seller’s Knowledge,
threatened, which could have a Material Adverse Effect, nor, to the Seller’s
Knowledge, is there any labor organization activity involving the Company’s
employees.

2.16 Employee Benefit Plans.

(a) Section 2.16 of the Closing Lists Schedule lists each employee benefit plan
maintained, established or sponsored by the Company, in which the Company’s

 

14



--------------------------------------------------------------------------------

employees participate or to which the Company contributes, which is subject to
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”).
Neither the Company nor Seller maintains or funds any defined benefit plans for
or on behalf of the employees of the Company. All required contributions with
respect to the Company employees have been made when due or during their
applicable grace periods, and any liabilities for contributions not yet due for
periods prior to the Closing Effective Date that will be the responsibility of
the Company after the Closing Effective Date will be reflected in the Closing
Working Capital, and other than as so reflected, the Company has no liability to
any Company employee benefit plan, other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA, and has
complied with all applicable laws for any such employee benefit plan that are
applicable to the Company where noncompliance would have a Material Adverse
Effect.

(b) There are no accumulated funding deficiencies within the meaning of
Section 412 of the Internal Revenue Code with respect to any Company employee
benefit plan and to the Seller’s Knowledge, there are no circumstances that
exist that would permit the Pension Benefit Guaranty Corporation to terminate
any such Company employee benefit plan under Section 4042 of ERISA. The
Company’s qualified employee benefit plans are the subject of a favorable
determination letter confirming their qualified status, and the tax exempt
status of their related trusts, and no changes have been made to the plans that
would adversely affect their qualified status, other than changes for which the
remedial amendment period has not lapsed. All payments made by the Company under
its qualified employee benefits plan and qualified deferred compensation plans
have been deductible under Section 404 of the Internal Revenue Code. Such plans
have been administered and enforced substantially in accordance with their terms
and substantially all contributions due from employees thereunder have been
placed in the trust applicable to such plans on or before the deadline therefor.
Other than routine benefit claims or appeals that would be obligations of the
Company and are described on the Disclosure Schedule, no disputes are pending,
or, to Seller’s Knowledge, threatened with respect to such employee benefit
plans.

(c) The Company does not make, nor is it required to make, payments to any
multi-employer plan within the meaning of Section 3(37) or 4001(a)(3) of ERISA.
There has been no withdrawal from any multi-employer plan by the Company within
the meaning of Section 4203 of ERISA, and no withdrawal liability payments by
the Company are currently in dispute with respect to any multi-employer plan.

(d) Each group health plan sponsored by or maintained by the Company has been
administered in accordance with the requirements of Part 6 of Title I of ERISA
and Section 162(k) of the Internal Revenue Code where noncompliance would have a
Material Adverse Effect.

2.17 Confidential Information and Invention Assignment Agreements. Each current
employee and consultant of the Company and each former employee of the Company
who left the employment of the Company within the one-year period preceding the
Closing Date, has executed an agreement with the Company regarding
confidentiality and proprietary information of the Company (the “Confidential
Information Agreements”). Section 2.17 of the Closing Lists Schedule contains a
list of each such Confidential Information Agreement. No current employee or
former employee who left the employment of the Company within the one-year

 

15



--------------------------------------------------------------------------------

period preceding the Closing Date has identified to the Company by name,
description, type or category, any inventions which are excluded from his or her
assignment of inventions pursuant to such employee’s Confidential Information
Agreement. Copies of each Confidential Information Agreement have been made
available to Buyer for review. To Seller’s Knowledge, none of the Company’s
current employees is in violation thereof.

2.18 Guaranties. The Company is not directly or indirectly liable upon or with
respect to (by discount, repurchase agreement or otherwise), or obligated in any
other way to provide funds in respect of or to guarantee or assume, any debt,
obligation or dividend of any other corporation or of any person, association,
partnership, joint venture or other entity, except endorsements made in the
ordinary course of business in connection with the deposit of items for
collection.

2.19 Borrowings. There are no mortgages, indentures, notes and other obligations
for or relating to borrowed money to which the Company is a party, or which have
been assumed by the Company, or to which any of its properties or assets are
subject.

2.20 Products and Services. Except for any of the following which would not have
a Material Adverse Effect, all of the products and services provided, sold,
licensed and/or delivered or rendered by the Company have conformed with all
applicable contractual commitments and all express warranties made by the
Company, and the Company has no known liability (whether asserted or unasserted,
whether absolute or contingent, whether accrued or unaccrued, whether liquidated
or unliquidated, and whether due or to become due) for refund, replacement or
repair thereof. There are no product or service warranty claims pending by
customers of the Company or, to Seller’s Knowledge, by customers of the
resellers of the Company, or to Seller’s Knowledge, threatened by customers of
the Company or customers of the resellers of the Company.

2.21 Related Party Transactions. Excluding any arrangements by which Seller
provides the Company various shared administrative, management, accounting,
finance, legal, human resources, tax, information technology and operations,
office services and supplies and other similar services and which terminate as
of the Closing except as provided in the Transition Services and Arrangements
Agreement, neither the Seller nor any officer or director of the Company or of
Seller, is presently a party, or controls any party, to any arrangement or
transaction with the Company, including, without limitation, any contract,
agreement or other arrangement (i) under which properties or services of the
Company are used by or made available to such person or entity or (ii) providing
for the employment of, furnishing of services by, or rental of real or personal
property from or otherwise requiring payments to such person or entity.

2.22. Environmental and Safety Laws Except as would not reasonably be expected
to have a Material Adverse Effect, the Company is and, to Seller’s Knowledge has
been, in compliance with all Environmental Laws. Seller or the Company has made
available to the Buyer true and complete copies of all material environmental
records, reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies, and environmental studies or
assessments in the possession of Seller or Company.

 

16



--------------------------------------------------------------------------------

2.23 Corporate Documents. True copies or the originals of the Certificate of
Incorporation and By-Laws of the Company, including any amendments thereto, and
the stock certificates, if any, stock transfer ledger, and minute book of the
Company have been delivered to Buyer prior to or at the Closing. The minute book
of the Company contains true and complete copies of all existing minutes of
meetings of directors and stockholders and all actions by written consent
without a meeting by the directors and stockholders, since the date of
incorporation, and accurately reflects in all material respects all actions by
the directors and stockholders (and any committee of directors or stockholders)
with respect to the transactions referred to in such minutes.

2.24 Brokers. Seller has engaged B. Riley & Company in connection with the
transactions contemplated herein, and Seller shall be solely responsible for all
commissions and other compensation due to B. Riley & Company. Other than
described in the preceding sentence, no broker, finder or similar agent has been
employed by or on behalf of the Company or Seller, and no other person with
which the Company or Seller have had any dealings or communications of any kind,
is entitled to any brokerage commission, finder’s fee, or any similar
compensation from Seller or Company as a result of the transactions contemplated
herein.

2.25 Contribution Agreement. The Contributed Assets and the Contributed
Agreements under the Contribution Agreement represents certain assets (including
tangible and intangible property and rights) relating to the business of the
Company owned, licensed, in the name of or in the possession of Seller
immediately prior to the date of the Contribution Agreement.

2.26 Accuracy of Representations. No representation or warranty made by Seller
in this Agreement, including the Disclosure Schedule, when all such
representations and warranties are taken as a whole, contains any untrue
statement of material fact or omits to state any material fact necessary to make
the statements made therein, in light of the circumstances under which they were
made, not false or misleading in any material respect.

3. Representations and Warranties of Buyer. Buyer represents and warrants to
Seller that:

3.1 Organization. Buyer is a corporation organized, validly existing and in good
standing under the laws of the State of Delaware.

3.2 Legal Authority.

(a) Buyer has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations contemplated in this Agreement. Neither
the execution and delivery of this Agreement by Buyer nor the consummation of
the transactions herein contemplated nor fulfillment of or compliance with the
terms and provisions hereof constitutes a default under, or constitutes breach
or violation of or grounds for termination of or an event which with the lapse
of time could constitute a default under, a breach or violation of or grounds
for termination of or conflicts with, the Certificate of Incorporation or ByLaws
of Buyer or any provision of any indenture, mortgage, lien, loan agreement,
collective bargaining agreement, contract, instrument, law, order, judgment,
decree, award, ordinance, regulation, rule or other legal restriction to which
Buyer is a party or by which any of its property is bound.

 

17



--------------------------------------------------------------------------------

(b) The execution of, and performance under this Agreement have been duly
authorized by all necessary corporate action on the part of Buyer and its Board
of Directors, and by stockholders to the extent required by applicable law, and
this Agreement when executed and delivered will constitute the valid and legally
binding obligation of Buyer, enforceable in accordance with its terms except as
limited by bankruptcy, reorganization or similar laws affecting creditors’
rights generally or by equitable principles (whether considered in an action at
law or in equity).

(c) No consent, approval, waiver, registration, notice or filing with or of any
third party is required to be obtained or made in connection with the valid
execution, delivery and performance by Buyer of this Agreement or the
consummation of the transaction contemplated by this Agreement.

3.3 Brokers. No broker, finder or similar agent has been employed by or on
behalf of the Buyer, and no other person with which the buyer has had any
dealings or communications of any kind, is entitled to any brokerage commission,
finder’s fee, or any similar compensation as a result of the transactions
contemplated herein.

3.4 Investment Representations. Buyer understands that the Stock will not be
registered for sale under the Securities Act of 1933, as amended (“Securities
Act”), in reliance upon exemptions from the registration requirements of the
Securities Act. The Stock is being purchased for Buyer’s own account for
investment and not with a view to the public resale or distribution within the
meaning of the Securities Act. Buyer is not purchasing the Stock for the
interest of any other person and will not offer the Stock for resale, or
otherwise transfer or further distribute the Stock, except in compliance with
applicable federal and state securities laws, rules and regulations. Buyer is an
accredited investor within the meaning of Regulation D under the Securities Act.

4. Additional Closing Deliveries By Parties. Simultaneous with the execution of
this Agreement, the following shall occur:

4.1 Closing Deliveries by Seller and/or the Company. Concurrently with the
execution and delivery of this Agreement by the parties, Seller shall deliver
the following to Buyer:

(a) Resignations. Written resignations of all directors and officers of the
Company.

(b) Assignments. Unless waived by Buyer, assignments to the Company of all third
party contracts relating to the Company which are in the name of the Seller and
which have not been previously assigned to the Company, and any consents
required for said assignments, along with a relinquishment by Seller of any
rights in said contracts. The parties acknowledge that Seller has retained
certain rights under certain assigned contracts as expressly set forth in the
Contribution Agreement.

 

18



--------------------------------------------------------------------------------

(c) Consents. Unless waived by Buyer, all consents required on the part of
Seller or the Company to consummate the transaction, and all other consents
required to be obtained pursuant to the terms of any Company contract as a
result of the sale of the Stock where the failure to obtain said other consents
would individually or in the aggregate have a Material Adverse Effect on the
Company.

(e) Certified Resolutions. A certified copy of the corporate resolutions and
other corporate proceedings taken by the sole stockholder and the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Stock Purchase Agreement and all other documents and agreements and
certificates contemplated hereby, the consummation of the Closing and all
actions necessary or desirable hereunder or thereunder.

(f) Secretary’s Certificate. Copies of the Certificate of Incorporation of the
Company and of the Bylaws of the Company, each certified by an authorized
officer of the Company.

(g) Good Standing. Certificate of Good Standing issued by the Secretary of State
of the State of Delaware for each of the Company and Seller, dated within thirty
(30) days of the Closing Date.

(h) Stock Certificate. Certificate representing the Stock.

(i) Closing Lists Schedule. The Closing Lists Schedule.

(j) Contribution Agreement. A copy of the Contribution Agreement.

4.2 Closing Deliveries by Buyer. Concurrently with the execution and delivery of
this Agreement by the parties, Buyer shall deliver the following to Seller:

(a) Purchase Price. The payments set forth in Section 1.4 to be made to Seller.

(b) Certified Resolutions. Copies certified by an officer of the Buyer of the
resolutions of the Buyer’s Board of Directors approving this Agreement and
authorizing the transactions contemplated hereby.

(c) Secretary’s Certificate. Copies of the Certificate of Incorporation and
Bylaws of the Buyer, each certified by an authorized officer of the Buyer.

(d) Good Standing. Certificate of Good Standing issued by the Secretary of State
of the State of Delaware for the Buyer, dated within thirty (30) days of the
Closing Date.

4.3 Additional Closing Deliveries by Parties. Concurrently with the execution
and delivery of this Agreement by the parties, each of the parties shall execute
and delivered to the other party the following:

(a) Escrow Agreement. The Escrow Agreement.

 

19



--------------------------------------------------------------------------------

(b) Transition Services and Arrangements Agreement. A Transition Services and
Arrangements Agreement in the form of Exhibit D attached hereto and incorporated
herein by reference.

(c) Restrictive Covenant Agreement. The Noncompetition, Nonsolicitation and
Nondisclosure Agreement in the form attached hereto as Exhibit E and
incorporated herein.

5. Survival and Effect of Certain Warranties, Representations and Covenants.

5.1 Survival. All representations and warranties and related rights to
indemnification made by any party hereto in this Agreement or pursuant hereto
shall survive the Closing hereunder for a period of two (2) years after the
Closing Effective Date, except that the representations and warranties set forth
in Section 2.13 with respect to any tax claim or tax matter on or prior to the
Closing Effective Date shall survive for the limitation period applicable to
such claims or matters as actually extended or shortened and the representation
and warranty set forth in Section 2.1 with respect to the transfer of the Stock
to Buyer from Seller shall survive indefinitely. Notwithstanding the preceding,
with respect to claims resulting from an Unknown Liability, notice of such
claims must be provided on or before one (1) year from the closing Effective
Date.

5.2 Agreement to Indemnify.

(a)(i) Subject to the terms and conditions of this Section 5.2, Seller hereby
agrees to indemnify, defend and hold Buyer and the Company and their respective
officers, directors, shareholders, heirs, successor and assigns (collectively
“Buyer Indemnitees”) harmless from and against all demands, claims, actions or
causes of action, assessments, losses, damages, liabilities, costs and expenses,
including, without limitation, interest, penalties and reasonable attorneys’
fees and expenses, (collectively, “Claims or Losses”) asserted against,
resulting to, imposed upon or incurred by Buyer or the Company by reason of or
resulting from a breach of any representation, warranty or covenant of Seller
contained in or made pursuant to this Agreement. Seller further agrees to
indemnify the Buyer for taxes, interest and penalties (whether or not accrued)
incurred by or assessed against the Company, or for which the Company may be
subject, for operations of the Company or the Seller or any affiliate of Seller
or any member of the Seller’s consolidated group on or prior to the Closing
Effective Date which is not included in the computation of Closing Working
Capital. The preceding sentence includes, without limitation any taxes, interest
or penalties resulting from (i) any liability of Seller otherwise imposed as a
result of consolidated return regulations and (ii) the deemed asset sale or the
deemed liquidation of the Company which occurs as a result of the
Section 338(h)(10) election contemplated by this Agreement. Seller further
agrees to indemnify the Buyer Indemnitees against any and all Claims or Losses
assessed against Buyer or the Company or to which Buyer or the Company may be
subject for Unknown Liabilities. Claims or Losses resulting from Unknown
Liabilities shall be referred to as “Unknown Claims and Losses.”

(ii) Subject to the terms and conditions of this Section 5.2, Buyer and Company,
jointly and severally, hereby agree to indemnify, defend and hold Seller and its
officers, directors, heirs, successor and assigns (collectively “Seller
Indemnitees”)

 

20



--------------------------------------------------------------------------------

harmless from and against all Claims or Losses asserted against, resulting to,
imposed upon or incurred by Seller by reason of or resulting from any (i) breach
of any representation, warranty or covenant of Buyer contained in or made
pursuant to this Agreement; or (ii) the ownership or operation of the Company or
employment of the Company’s employees after the Closing.

(b) The obligations and liabilities of the Seller, Buyer and the Company
hereunder with respect to Claims or Losses or Unknown Claims or Losses shall be
subject to the following terms and conditions:

(i) The party seeking indemnification (the “Indemnitee”) will give the other
party hereto (the “Indemnitor”) written notice of any such Claim or Loss or
Unknown Claim or Loss promptly after the Indemnitee receives notice thereof, and
the Indemnitor will undertake the defense thereof by legal counsel reasonably
satisfactory to the Indemnitee.

(ii) In the event that the Indemnitor, within a reasonable time after notice of
any such Claim or Loss or Unknown Claim or Loss, fails to undertake the defense
of a Claim or Loss or Unknown Claim or Loss, the Indemnitee will (upon further
notice to the Indemnitor) have the right to undertake the defense, compromise or
settlement of such Claim or Loss or Unknown Claim or Loss on behalf of and for
the account and risk of the Indemnitor.

(iii) Notwithstanding anything in this Section 5.2 to the contrary, (1) if there
is a reasonable probability that a Claim or Loss or Unknown Claim or Loss may
materially and adversely affect the Indemnitee other than as a result of money
damages or other money payments, the Indemnitee shall have the right, at its own
cost and expense, to participate in the defense of such Claim or Loss or Unknown
Claim or Loss, and (2) the Indemnitor shall not, without the Indemnitee’s
written consent, which shall not be unreasonably withheld, settle or compromise
any Claim or Loss or Unknown Claim or Loss or consent to entry of any judgment
which does not include as an unconditional term thereof given by the claimant or
the plaintiff to the Indemnitee a release from all liability in respect of such
Claim or Loss or Unknown Claim or Loss.

(c) The indemnifications obligations of Seller under this Section 5.2 are
subject to the following limitations:

(i) Seller will not have any liability unless and until the aggregate amount of
Claims or Losses and Unknown Claims or Losses for which Buyer Indemnitees would
otherwise be entitled to indemnification hereunder exceeds Fifty Thousand
Dollars ($50,000) (“Seller Threshold”), after which point Seller will be liable
for all Claims and Losses and Unknown Claims or Losses in excess of the Seller
Threshold; provided, however, that the Seller Threshold shall not apply to
indemnification for taxes, interest or penalties payable by Seller under
Section 5.2.

(ii) In no event will the Seller’s aggregate liability for Claims or Losses and
Unknown Claims or Losses exceed the Purchase Price (“Seller Cap”).

(d) Notwithstanding any other provision of this Agreement to the contrary:

(1) Neither the Seller Threshhold nor the Seller Cap shall apply to any
indemnification claim resulting from an intentional and fraudulent breach by a
party hereto of any of their respective representations, warranties or covenants
under this Agreement.

 

21



--------------------------------------------------------------------------------

(2) No party shall have any liability for any Claims or Losses unless notice
thereof is given to the Indemnitor prior to the expiration of the applicable
survival date as set forth in Section 5.1 or for any Unknown Claims or Losses
unless notice thereof is given to the Indemnitor prior to the expiration of the
date that is one (1) year from the Closing Effective Date. Seller’s
indemnification obligation for Unknown Claims or Losses shall terminate on the
first anniversary of the Closing Effective Date.

(3) Other than claims for intentional fraud or equitable relief, any Claim or
Loss or Unknown Claim or Loss arising under this Agreement, including any Claim
or Loss or Unknown Claim or Loss relating to breach or default hereunder or in
connection with or as a result of the transactions contemplated by this
Agreement or any Claim or Loss, Unknown Claim or Loss, or injury alleged to be
suffered by any party as a result of the actions or failure to act by any other
party shall, unless otherwise specifically stated in this Agreement, be governed
solely and exclusively by and limited to and by the provisions of this
Section 5.2.

(4) If an Indemnitee is entitled to recover any sum (whether by payment,
discount, credit or otherwise) from any third party (including without
limitation insurance claims) in respect of any matter for which a claim of
indemnity could be made against the Indemnitor hereunder, the Indemnitee shall
use its reasonable endeavors to assign all such rights of recovery against said
third party to the Indemnitor.

(5) Seller shall have the right to offset against amounts legally determined to
be due and payable by Seller under this Section 5.2 any and all amounts which
are due and owing to Seller under the Transition Services Agreement.

(6) Indemnification obligations due and payable by Seller to Buyer or the
Company under this Section 5.2 shall first be recovered from the Escrow provided
that Seller cooperates in providing a prompt joint instruction with the Buyer to
the Escrow Agent for release of said funds.

5.3 Post-Closing Obligations Regarding Company Employees. Buyer agrees to
indemnify the Seller for Claims and Losses resulting from the failure of Buyer
to comply, if legally determined to be required, with WARN with respect to the
employees of the Company or the transactions contemplated by this Agreement.

5.4 Post-Closing Covenants Regarding Information/Further Assurances. After the
Closing, if Buyer reasonably considers or is advised that any further
assignment, conveyance or other documents are reasonably necessary to carry out
the intent of this Agreement, including without limitation, to (i) vest,
perfect, confirm or record in Buyer title to the Stock or record in the Company
valid title to the Contributed Assets (as defined in the Contribution Agreement)
or (ii) to assign to the Company the Contributed Agreements (as defined in the
Contribution

 

22



--------------------------------------------------------------------------------

Agreement), Seller shall execute and deliver promptly to Buyer any and all
assignments and/or other reasonably requested documents in order to carry out
such intent. Seller further covenants, upon request by Buyer and at reasonable
times, to provide Buyer and its representatives with access to the pre-Closing
records of the business of the Company, including also records of Seller with
respect to the business of the Company which was operated by or through Seller,
for the purpose of preparing and/or auditing financial statements of said
business as may be required by one or more regulatory authorities (i.e., such as
the SEC in connection with an IPO or the IRS, etc.). Buyer shall make such
records available for reasonable business purposes or for taxes for a period of
five (5) years subsequent to the Closing Effective Date. The covenants provided
in this Section 5.4 shall survive closing for a period of five (5) years
subsequent to the Closing Effective Date.

6. Tax Matters and Tax Returns.

6.1 Preparation of Tax Returns

(i) Pre-Closing Tax Returns. Seller agrees that it shall prepare and timely file
when due (on original filing date or allowable extension dates) all federal
income tax returns, as well as any state or local or franchise tax return on
which Seller and the Company are customarily consolidated for tax periods ending
on or before the Closing Effective Date (“Pre-Closing Consolidated Tax
Returns”). Seller shall timely pay or shall cause to be timely paid any and all
taxes due with respect to such Pre-Closing Consolidated Tax Returns allocable to
Seller under Section 6.2. Seller agrees that it will prepare and file for the
Company all federal, state and local income and franchise tax returns as the
Company has for prior years filed (or the Company is otherwise legally required
to file) on a separate return basis for all periods ending prior to or including
the Closing Effective Date (“Pre-Closing Separate Tax Returns”) (the Pre-Closing
Consolidated Tax Returns and the Pre-Closing Separate Tax Returns are
collectively referred to herein as the “Pre-Closing Tax Returns”). Seller shall
have the exclusive authority and obligation to prepare all Pre-Closing Tax
Returns. Such authority shall include, but not be limited to, the determination
of the manner in which any items of income, gain, deduction, loss or credit
arising out of the income, properties and operations of the Company shall be
reported or disclosed in such Pre-Closing Tax Returns; provided, however, that
(i) Pre-Closing Separate Tax Returns shall be filed on the same basis as the
Company has filed these returns in the past and shall cover the period from the
ending date of the prior Company return for such tax to and including the
Closing Effective Date, unless otherwise required by applicable law; and
(ii) other than Pre-Closing Tax Returns relating to any combined, consolidated
or unitary group of which the Company is a member and which includes Seller or
any of its affiliated entities (other than the Company), each such Pre-Closing
Separate Tax Return shall be provided to Buyer before filing with the
appropriate tax authority for Buyer’s review and comment. Seller shall consider
any revisions to such Pre-Closing Separate Tax Returns as are reasonably
suggested by Buyer. If there is a dispute between Seller and Buyer as to the
contents of any such Pre-Closing Separate Tax Returns, Seller shall be entitled
to make the final decision with respect to any disputed item. Notwithstanding
anything to the contrary in this Agreement, to the extent that taxes, interest
or penalties are incurred by or assessed against or for which the Company may be
subject for any period on or prior to the Closing Effective Date where said
taxes, penalties and interest are not included in Closing Working Capital, any
such obligations shall be the sole responsibility of Seller. This obligation
shall survive until the expiration of any applicable statute of limitations
period for said taxes, interest and penalties.

 

23



--------------------------------------------------------------------------------

(ii) Straddle Periods Tax Returns. Buyer shall have the exclusive authority and
obligation to prepare all tax returns relating to Straddle Periods (“Straddle
Period Tax Returns”) and shall pay or shall cause to be paid any and all taxes
with respect to such Straddle Period Tax Returns that are allocable to Seller
under Section 6.2. If any portion of the taxes due with respect to such Straddle
Period Tax Returns is allocable to Seller under Section 6.2, Buyer shall provide
Seller with written notice of the amount allocable to Seller as promptly as
reasonably practicable (and in any event, to the extent reasonably practicable,
at least thirty (30) calendar days prior to the date on which the relevant
Straddle Period Tax Return is required to be filed by Buyer or payment of such
taxes is otherwise due), and Seller shall pay such amount to Buyer as promptly
as reasonably practicable (and in any event, no later than fifteen (15) business
days before such taxes are due and payable). Buyer shall be entitled to file, or
to have the Seller file, all Straddle Period Tax Returns. In the event of a
dispute regarding a Straddle Period Tax Return, the parties agree to promptly
mutually select one (1) independent accounting firm who shall arbitrate the
dispute. Said arbitrator shall be required to render a decision within fifteen
(15) days of the date that the arbitrator accepts the engagement. All costs
shall be split equally between Seller and Buyer. The decision of the arbitrator
shall be final and may be entered into a court of competent jurisdiction by
either party.

(iii) Amended Tax Returns. Seller shall be entitled to file, or to have the
Company file, amended tax returns with respect to Pre-Closing Periods, and, at
Seller’s request, Buyer shall cause the Company to cooperate with Seller with
respect to the signing and filing of amended tax returns with respect to any
Pre-Closing Period, provided, that, if an amended tax return that, if filed, may
have an adverse impact on the Company, Seller shall be entitled to file such
amended tax return and to have the Company cooperate with Seller in the filing
of such amended tax return only if Company provides its prior written consent to
the filing of such amended tax return, which consent shall not be unreasonably
withheld. Seller shall bear the cost and expense of filing any such amended tax
returns.

(iv) Applicable Definitions. For purposes of this Article 6, (i) the term
“Pre-Closing Tax Period” means a tax period or portion thereof that ends on or
prior to the Closing Effective Date; if a tax period begins on or prior to the
Closing Effective Date and ends after the Closing Effective Date, then the
portion of the tax period that ends on and includes the Closing Effective Date
shall constitute a Pre-Closing Tax Period; (ii) the term “Post-Closing Tax
Period” means any tax period that begins after the Closing Effective Date; if a
tax period begins on or prior to the Closing Effective Date and ends after the
Closing Effective Date, then the portion of the tax period that begins
immediately after the Closing Effective Date shall constitute a Post-Closing Tax
Period; and (iii) the term “Straddle Tax Period” means any tax period that
begins before the Closing Effective Date and ends after the Closing Effective
Date.

6.2 Apportionment and Allocation of Taxes. Seller shall pay all taxes related to
the Pre-Closing Tax Returns, with no charge therefore being made to the Company
other than taxes included in the Closing Working Capital. All taxes and tax
liabilities with respect to the income, property or operations of the Company
that relate to a Straddle Tax Period shall be apportioned to the Pre-Closing Tax
Period as follows: (i) in the case of taxes that are (A) based

 

24



--------------------------------------------------------------------------------

upon or related to income or receipts, capital or net worth or franchise taxes,
(B) imposed in connection with any sale or other transfer or assignment of
property (real or personal, tangible or intangible) or (C) wage withholding,
unemployment insurance, social security or other similar taxes, such taxes shall
be deemed equal to the amount which would be payable if the tax year ended with
the Closing Effective Date (including without limitation accruals for any period
ending prior to or on the Closing Effective Date); and (ii) in the case of taxes
imposed on a periodic basis other than those described in clause (i), including
property taxes and similar ad valorem obligations, such taxes shall be deemed to
be the amount of such taxes for the entire Straddle Tax Period (or, in the case
of such taxes determined on an arrears basis, the amount of such taxes for the
immediately preceding period), multiplied by a fraction the numerator of which
is the number of calendar days in the period ending on the Closing Effective
Date and the denominator of which is the number of calendar days in the entire
period.

6.3 Refunds. The amount or economic benefit of any refunds, credits or offsets
of taxes of the Company for any Pre-Closing Tax Period shall be for the account
of Seller. The amount or economic benefit of any refunds, credits or offsets of
taxes of the Company for any Post-Closing Tax Period shall be for the account of
the Company. The amount or economic benefit of any refunds, credits or offsets
of taxes of the Company for any Straddle Tax Period shall be equitably
apportioned between Seller and the Company. Each party shall forward, and shall
cause its affiliates to forward, to the party entitled to receive the amount or
economic benefit of a refund, credit or offset to tax the amount of such refund,
or the economic benefit of such credit or offset to tax, within fifteen
(15) days after such refund is received or after such credit or offset is
allowed or applied against another tax liability, as the case may be.

6.4 Cooperation. The parties agree to fully cooperate, as and to the extent
reasonably requested by the other party, in connection with the preparation,
signing and filing of tax returns and any audit, litigation or other proceeding
with respect to taxes relating to periods ending prior to and including the
Closing Effective Date. Such cooperation shall include the retention and (upon
the other party’s request) the provision of records and information reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation as is reasonably necessary for each party.

6.5 Section 338(h)(10) Election.

(a) Seller and Buyer (or their applicable affiliates) shall make a timely,
effective and irrevocable joint election under Section 338(h)(10) of the Code
and, upon mutual written consent of Seller and Buyer, under any comparable
statutes in any other jurisdiction, in each case with respect to Buyer’s
purchase of the Stock under this Agreement (collectively, the “Section
338(h)(10) Election”). Seller will pay any tax, interest and penalties
(collectively “Tax”) attributable to the making of a Section 338(h)(10) Election
and will indemnify Buyer and its affiliates against any such Tax. The
Section 338(h)(10) Election shall properly reflect the Price Allocation (as
hereinafter defined). Within 120 calendar days after the Closing Date, Buyer
shall deliver to Seller a separate statement for the Company (“Allocation
Statement”) allocating the ADSP (as such term is defined in Treasury Regulations
Section 1.338-4) of the assets of the Company, in accordance with the Treasury
Regulations under Section 338(h)(10) of the Code. If within thirty (30) calendar
days after receipt of the Allocation Statement Seller notifies Buyer in

 

25



--------------------------------------------------------------------------------

writing that the allocation of one or more items reflected in the Allocation
Statement is not a reasonable allocation, Buyer and Seller will negotiate in
good faith to resolve such dispute. If Buyer and Seller fail to resolve such
dispute within thirty (30) calendar days, then within five (5) days after the
end of such 30-day period Buyer and Seller shall choose a nationally recognized
law or accounting firm that is mutually acceptable to both of the parties (the
“Tax Referee”), and the Tax Referee shall as promptly as practicable determine
whether the allocation was reasonable and, if not reasonable, shall
appropriately revise the Allocation Statement. The costs, fees and expenses of
the Tax Referee shall be borne equally by Buyer and Seller. If Seller does not
respond within thirty (30) calendar days, or upon resolution of the disputed
items, the allocation reflected on the Allocation Statement (as such may have
been adjusted) shall be the “Price Allocation” and shall be binding on the
parties hereto. Seller and Buyer agree to act, and to cause their respective
affiliates to act, in accordance with the Price Allocation in the preparation,
filing and audit of any tax return, including the preparation of and filing with
their respective tax returns (including IRS Form 8883).

(b) The Parties agree that any indemnification payment made pursuant to this
Agreement shall be treated as an adjustment to the Purchase Price for Tax
purposes, unless otherwise required by applicable law.

6.5 Purchase Price Allocation. The parties agree that the Purchase Price shall
be allocated in accordance with the rules under Section 1060 of the Code and the
Treasury Regulations promulgated thereunder. Such allocation shall be prepared
by Buyer and subject to review by Seller, and disputes shall be settled in the
same manner described in Section 6.4 with respect to the Allocation Statement
prepared in connection with the Section 338(h)(10) Election. The parties agree
to act in accordance with such computations and allocations with respect to any
relevant Tax returns or filings, including any forms or reports required to be
filed pursuant to Section 1060 of the Code, the Treasury Regulations promulgated
thereunder or any provisions of local, state and foreign law, and to cooperate
in the preparation of any such forms and to file such forms in the manner
required by applicable law.

7. Selected Definitions. In addition to any other defined terms used in this
Agreement, the following terms used in this Agreement shall be construed to have
the meanings set forth below.

7.1 Closing Lists Schedule—means the documents or lists of documents and other
disclosures delivered by Seller to Buyer at the Closing and which is hereby
incorporated herein by reference.

7.2 Company Intellectual Property—means all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
trade secrets, licenses, domain names, mask works, information and proprietary
rights and processes owned or licensed by the Company.

7.3 Contribution Agreement—means that certain Subsidiary Contribution,
Assignment, and Assumption Agreement between Seller and the Company dated as of
June     , 2007.

 

26



--------------------------------------------------------------------------------

7.4 Environmental Laws—means any law, regulation, or other applicable
requirement relating to (a) releases or threatened release of hazardous
substances; (b) pollution or protection of employee health or safety, public
health or the environment; or (c) the manufacture, handling, transport, use,
treatment, storage, or disposal of hazardous substances.

7.5 Financial Statements—means the unaudited, pro forma financial statements for
the Company referred to in Section 2.4.

7.6 Key Employees—means the employees of the Company listed in Section 7.4 of
the Closing Lists Schedule.

7.7 Material Adverse Effect—means a material adverse effect upon (i) the
condition (financial or otherwise), business, assets or results of operations of
the Company; (ii) the validity or enforceability of this Agreement against
Seller or the Company; or (iii) the ability of the Company or Seller to perform
its obligations under this Agreement. In addition, an item is considered
“material” for purposes of determining if a “Material Adverse Effect” would
occur, or for purposes of determining if an item is otherwise material, if the
item, alone or combined with all other items that would be required to be
disclosed on the Disclosure Schedule or on the Closing Lists Schedule had the
representation or warranty not been qualified by materiality, equals or exceeds
Fifty Thousand Dollars ($50,000). Notwithstanding anything to the contrary in
the preceding sentence, a Material Adverse Effect shall not include (i) changes
in business conditions affecting the industry of the Company generally;
(ii) changes in general economic conditions; (iii) changes in law, rule or
regulations or changes in generally accepted accounting principles.

7.8 Permits—means registrations, permits, licenses, orders and approvals.

7.9 Permitted Encumbrances—means (i) the liabilities reflected in the Most
Recent Balance Sheet; (ii) liens for taxes not yet due and payable; and
(iii) mechanic’s, materialmen’s and other liens that have arisen in the ordinary
course of business and that are not yet due and payable.

7.10 Seller’s Knowledge—means the knowledge of each of the Key Employees and
each of Russell Bartlett and Ariel Amir after reasonable inquiry within Seller
and Company.

7.11 Transition Services and Arrangement Agreement—means that certain Transition
Services and Arrangement Agreement between Seller, Buyer and the Company
executed simultaneous with the execution of this Agreement.

7.12 Unknown Liabilities—means those Claims and Losses that would result from a
breach of representation or warranty that is subject to a knowledge qualifier
had the knowledge qualifier otherwise been disregarded.

7.13 WARN—means the federal Worker Adjustment and Retraining Notification Act,
29 USCA §§ 2101 et.seq, the California WARN Act, Labor Code §§ 1400 et.seq, any
similar laws under any state where the Company has employees, and the rules and
regulations under each of such laws.

 

27



--------------------------------------------------------------------------------

8. Miscellaneous.

8.1 Entire Agreement. This Agreement sets forth the entire understanding and
agreement between the parties hereto with reference to the subject matter hereof
and may only be modified in writing signed by all of the parties hereto.

8.2 Benefits. This Agreement shall bind and inure solely to the benefit of the
parties hereto and their respective successors and assigns and shall not inure
to the benefit of any other third party.

8.3 Severability. In the event that any one or more provisions of this Agreement
shall be deemed to be illegal or unenforceable, such illegality or
unenforceability shall not affect any of the remaining legal and enforceable
provisions hereof which shall be construed as if such illegal or unenforceable
provisions(s) had not been inserted.

8.4 Notices. Any notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and considered to be
effective in the case of (i) certified mail, when sent postage prepaid and
addressed to the party for whom it is intended at its address of record, three
(3) days after deposit in the mail; or (ii) by courier, messenger service or
overnight delivery service, upon receipt by recipient as indicated on the
courier’s or service’s receipt. The record addresses for the parties are:

 

  (a) If to Seller:

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, California 92612-1400

Attention: James E. Riesenbach, President/CEO

With a Copy to:

Autobytel Inc.

18872 MacArthur Boulevard

Irvine, California 92612-1400

Attention: Legal Department

 

  (b) If to Buyer:

Call Command, Inc.

11500 Northlake Drive, Suite 240

Cincinnati, Ohio 45249

Attention Thomas A. Babbington, CEO

With a Copy to:

Keating, Muething & Klekamp , PLL

One E. Fourth Street, Suite 1400

Cincinnati, Ohio 45202

Attention: Alan S. Fershtman, Esq.

or to such other person and place as either party shall furnish to the other
party in writing.

 

28



--------------------------------------------------------------------------------

8.5 Governing Law.

(a) This Agreement and all rights and liabilities of the parties hereto shall be
governed by and construed in accordance with the laws of the State of Delaware.

(b) Each party hereto irrevocably and unconditionally (i) agrees that any suit,
action or other legal proceeding arising out of this Agreement may be brought in
the United States District Court for the Central District of California or, if
such court does not have jurisdiction or will not accept jurisdiction, in any
court of general jurisdiction in Orange County, California; (ii) consents to the
jurisdiction of any such court in any such suit, action or proceeding; and
(iii) waives any objection which such party may have to the laying of venue of
any such suit, action or proceeding in any such court.

(c) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

8.6 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

8.7 Headings. The headings in the Sections and Articles of this Agreement are
inserted for convenience of reference only and shall not constitute a part
hereof.

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed the day and year first above stated.

 

CALL COMMAND, INC., a Delaware corporation By:  

/s/ Thomas A. Babbington

  Thomas A. Babbington, Chief Executive Officer AUTOBYTEL INC., a Delaware
corporation By:  

/s/ James E. Riesenbach

  James E. Riesenbach, President and Chief Executive Officer RETENTION
PERFORMANCE MARKETING, INC., a Delaware corporation By:  

/s/ Russell Bartlett

  Russell Bartlett, Senior Vice-President

 

30



--------------------------------------------------------------------------------

EXHIBIT A

Working Capital Calculation Schedule

“Working Capital” shall mean (i) the sum of accounts receivable, prepaids, and
other current assets of the Company as of the Closing Effective Date, less
(ii) the sum of all accounts payable, accrued wages, other accrued expenses,
deferred revenue and all other current liabilities of the Company as of the
Closing Effective Date, determined in accordance with generally accepted
accounting principles and applied consistently with the Company’s past practices
and methodology. However, Working Capital shall not include (i) any
inter-company receivables or inter-company payables between the Company and
Seller or any entity which is owned in whole or in part by the Seller or the
Company; (ii) any cash and cash equivalents; and (iii) accrued income taxes or
income tax receivables or payables for any period prior to the Closing Effective
Date. In no event shall Working Capital include liabilities of the Company which
will not pursuant to this Agreement be the responsibility of the Company after
the Closing. Working Capital shall not include any (i) obsolete inventory,
equipment, materials or supplies, including without limitation those that are
not in current use; or (ii) disputed or contingent obligations. Working Capital
shall include a reserve of $165,000 against accounts receivable which shall
reduce the amount of Working Capital.

For avoidance of doubt, Working Capital shall include accruals through the
Closing Effective Date (or the date of the Most Recent Balance Sheet with
respect to Estimated Working Capital) for wages, expenses and other items that
should be properly accrued through the Closing Effective Date.

 

31